Name: Commission Regulation (EEC) No 1684/91 of 18 June 1991 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  processed agricultural produce
 Date Published: nan

 19 . 6 . 91 Official Journal of the European Communities No L 155/3 COMMISSION REGULATION (EEC) No 1684/91 of 18 Jiune 1991 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1988/89 marketing year ; whereas, in view of this special situation, the time limit for the payment of these amounts should be extended, as a special measure ; Whereas, in view of the administrative difficulties encountered by Portugal in the management of produc ­ tion aid, an extension of the time limits for payment of the balance of aid for the 1989/90 marketing year and for the ' lump-sum' aid for the 1990/91 marketing year should be granted, as a special measure, to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (5) thereof, Whereas, because of the additional checks resulting from the establishment of the register of olive cultivation in Italy, Regulation (EEC) No 3315/90 (3), amending Commission Regulation (EEC) No 3061 /84 (4), authorized that Member State to pay the balance of production aid for the 1987/88 marketing year up till 15 April 1991 ; whereas, despite the efforts made by Italy to accelerate payment, the total amounts concerned could not be paid within the time limit laid down ; whereas this time limit should be extended a final time for the period strictly necessary for payment of the outstanding amounts ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Regulation (EEC) No 3061 /84, amended with regard to this point by Regulation (EEC) No 928/81 (5), fixes 31 May as the date for submission of applications by olive growers ; whereas, in view of the length of the olive-pressing period in certain regions, the above time limit should be extended for this marketing year ; Whereas, for the 1989/90 marketing year, the Italian authorities were unable to pay the whole of the ' lump sum' aid to small producers in the time limit laid down by Community rules ; whereas, in view of the efforts made to accelerate payments of the aid, the time available to Italy for the payment of this 'lump-sum' aid should be extended as a special measure ; Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . The following subparagraph is added to Article 5 (3) : 'However, for the 1990/91 marketing year, the date 31 May shall be replaced by 20 June.' 2. The second subparagraph of Article 12b (2) is replaced by the following : 'However, (a) Spain shall be authorized to pay the balance of the aid for the 1987/88 and 1988/89 marketing years by 15 July 1991 at the latest ; (b) Italy shall be authorized to pay :  the balance of the aid for the 1987/88 marke ­ ting year by 15 July 1991 at the latest,  the balance of the aid for the 1988/89 marke ­ ting year by 21 July 1991 at the latest,   the aid granted for the 1989/90 marketing year to producers whose average production is less than 400 kg of olive oil by 15 July 1991 at the latest : Whereas the introduction into Spain of the Community system of consumption aid at the end of 1990 resulted in delays in the payment of the balance of aid for the (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 318 , 17. 11 . 1990, p. 22 . (4) OJ No L 288 , 1 . 11 . 1984, p. 52. 0 OJ No L 94, 16 . 4 . 1991 , p. 5. No L 155/6 Official Journal of the European Communities 19 . 6 . 91 (c) Portugal shall be authorized to pay :  the balance of the aid for the 1988/89 marke-' ting year by 21 July 1991 at the latest,  the balance of the aid for the 1989/90 marke-. ting year by 3 1 December 1991 at the latest,  the aid granted for the 1990/91 marketing year to producers whose average production is less than 500 kg of olive oil by 30 May 1992 at the ' . ' latest.'. ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission